Citation Nr: 1516279	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-01 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder with mixed emotional features, personality disorder, and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a disability manifested by a heart murmur.

4.  Entitlement to service connection for residuals of second-degree burns on the lower body including the genital area.

5.  Entitlement to service connection for plantar warts, bilateral feet.

6.  Entitlement to service connection for athletes foot, bilateral feet.

7.  Evaluation of pseudofolliculitis barbae, currently rated 0 percent disabling.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to July 1990. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the RO.

The issues of evaluation of pseudofolliculitis barbae; entitlement to TDIU; and service connection for an acquired psychiatric disorder, plantar warts, and athletes foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied the claim of entitlement to service connection for a personality disorder finding that the law does not provide for service connection for personality disorders.  The Veteran did not appeal that decision or submit new and material evidence within one year. 

2.  Evidence submitted since the RO's April 2002 rating decision includes a November 2011 VA examination report which shows a diagnosis of adjustment disorder with mixed emotional features.    

3.  The Veteran does not have a disability manifested by heart murmur.

4.  The Veteran does not have residuals of second-degree burns on the lower body including the genital area. 


CONCLUSIONS OF LAW

1.  The April 2002 rating decision is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001). 

2.  The criteria for reopening of the claim seeking service connection for an acquired psychiatric disability (previously claimed as a personality disorder) are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a disability manifested by a heart murmur are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for residuals of second-degree burns on the lower body including the genital area are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2014).  The VCAA applies to the instant claims. 

Given the Board's favorable disposition to reopen the claim for service connection for an acquired psychiatric disorder and the need to remand the claim on the merits for additional evidence, the Board finds that no discussion of VCAA compliance is necessary at this time regarding that issue.  Regarding the other issues decided in this decision, the record reflects that the RO provided the Veteran with the notice required under the VCAA in a pre-rating letter dated in June 2011. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In regards to the claims for service connection for a heart murmur and residuals of second degree burns, VA obtained the Veteran's service treatment records (STRs), and he was provided with VA examinations.  As the examinations included a review of the pertinent medical history, clinical findings, and diagnoses, the Board finds that the evidence is adequate to make a determination on these claims. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits.
New and Material Evidence

The RO denied the Veteran's claim of service connection for a personality disorder in an April 2002 rating decision, finding that the law does not provide for service connection for personality disorders.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).

The evidence received since the April 2002 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  For example, a November 2011 VA examination report shows a diagnosis of adjustment disorder with mixed emotional features.  This new evidence addresses the reason for the previous denial.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.    

Service Connection

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Heart Murmur

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (a disability manifested by a heart murmur).  In the absence of proof of such current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

There is no competent evidence in the record showing that the Veteran has (or during the pendency of this claim has had) a disability manifested by a heart murmur.  STRs show no evidence of complaints or treatment for a heart murmur.  The separation examination does note a benign flow murmur.  In November 2011 the Veteran was afforded a VA examination.  The examiner indicated that the Veteran currently does not have a cardiovascular condition.  The Veteran is not competent to diagnose himself with a cardiovascular condition.  To the extent the Veteran suggests that he has experienced observable symptomatology indicating a current heart disorder, the Board finds the findings of the trained medical professional after examination to be more probative.  

The preponderance of the evidence in this case is against a finding that the Veteran has a current heart disorder manifested by a murmur.  As there is no current disability, the claim must be denied.  See Brammer, 3 Vet. App. at 225.  [The Board observes that a heart murmur, of itself, represents a clinical finding and is not a diagnosis of a disability.  To substantiate the claim, as a threshold matter there would have to be a showing of a disability underlying the clinical finding of a murmur.]

Second-Degree Burns 

In this case, the Board finds that service connection for residuals of burns on the lower body including the genital area is not warranted for the reasons set out below. 

The Board notes it is clear that the Veteran had burns on his lower body including the genital area in service.  STRs show that the Veteran was seen in February 1990 for hot water burns of the lower body including the genital area.  Thus, an injury in service is identified.  38 C.F.R. § 3.303(a).  However, this claim fails as the evidence is against a finding that there are any current residuals of the in-service burns.  

In the December 2014 Appellate Brief, the Veteran's representative asserts that the Veteran's December 2012 statement - that "The burn on my penis is more severe than noted in my case" -  indicates that he has pain as a residual.  The Board disagrees.  First, it is unclear if the Veteran is stating that the burn in service was more severe or the current residuals are more severe than relayed by the examiner (i.e., that there are actually residuals).  Second, the statement by the Veteran does not indicate why he believes the burn is more severe and certainly does not indicate that there is pain present.  In any event, the Veteran was afforded a VA skin examination and the Board finds that the examiner's findings are more probative than any suggestion by the Veteran or his representative that he has a current residual of the in-service burn.  The examination was performed by a medical professional for the purpose of determining the existence and etiology of any current disability.  As the examiner considered the relevant history and performed an examination of the Veteran, the findings are considered highly probative.   

The examiner reported no evidence of painful or unstable scars during the examination.  The examiner indicated that the Veteran does not have any pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar.  The examiner's comments in the remarks section of the examination report clearly summarize the examiner's impression - "no scars seen."

The cornerstone of the grant of service connection is the existence of a current disability.  Here, the most probative evidence reflects that the Veteran does not have a current disability.  Thus, on this record, this claim must be denied. 


ORDER

New and material evidence having been received the claim for service connection for an acquired psychiatric disorder is reopened.

Service connection for a disability manifested by a heart murmur is denied.

Service connection for residuals of second-degree burns on the lower body including the genital area is denied.



REMAND

The Board finds that the matters mentioned below must be remanded for further development.

Acquired psychiatric disorder

The Board notes that the November 2011 VA examination report shows that the examiner diagnosed adjustment disorder with mixed emotional features and a personality disorder.  While the examiner opined that the current episodes of adjustment disorder are not caused by or a result of events or conditions that occurred during the Veteran's service, the Board is unclear as to the rationale for this conclusion.  As such, an addendum opinion should be obtained from the examiner addressing whether the Veteran's current adjustment disorder is related to his military service, to include his complaints of depression and excessive worry during service.  

Pseudofolliculitis barbae

In December 2014, the Veteran's accredited representative stated that his pseudofolliculitis barbae was not portrayed accurately by the November 2011 VA examination report as the Veteran may have had disfigurement of the face but no photographs were taken.  The Board notes that unretouched color photographs should be taken into consideration when evaluation disfigurement of the face.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (3) (2014).  While the Veteran is not currently rated for disfigurement of the face, in light of his representative's arguments the Board finds that photographs may be relevant in this case.  As such, the Veteran should be scheduled for another VA examination.  

Plantar warts and athletes foot, bilateral

The November 2011 VA examination report indicates that the Veteran has a foot condition (other than flatfeet).  No diagnosis or opinion was provided in regards to the foot condition.  The Veteran asserts that he has plantar warts and athletes foot on both feet due to service.  As such, another VA opinion must be obtained to determine the nature and likely etiology of the current foot disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

TDIU

As to the claim for TDIU, as any decision with respect to the issues remanded above may affect the Veteran's claim for a TDIU, the claim for a TDIU is inextricably intertwined with the above remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the November 2011 VA mental health examination for review.  The examiner is asked to offer an addendum opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) any current acquired psychiatric disorder is related to service. 

In this regard, the examiner should consider the Veteran's service treatment records (showing complaints of depression and excessive worry during service); all the statements regarding symptoms in service; and all the statements regarding continuous symptoms after service.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination will be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale must be rendered by another qualified examiner.

2.  Schedule the Veteran for a VA examination to determine the current severity and manifestations of his service-connected pseudofolliculitis barbae.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should comment on the severity of the Veteran's service-connected pseudofolliculitis barbae and report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  Unretouched color photographs should be taken and associated with the claims file.  

The examiner must provide a complete rationale for any opinion offered.

3.  Schedule the Veteran for a VA examination to address the nature and likely etiology of any current feet disabilities, to include plantar warts and athletes foot. 

The examiner is asked to review the entire claims file.  Any and all indicated studies deemed necessary by the examiner should be accomplished. 

The examiner is requested to offer an opinion addressing whether it is at least as likely as not (50 percent probability or better) that the Veteran's current feet disabilities is (are) due to an injury or other event or incident of the Veteran's period of active service.  In providing his/her opinion, the VA examiner should consider all the evidence of record, including the Veteran's statements as to continuity of symptoms since service.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Then, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


